Citation Nr: 1341343	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-30 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth A. Wagoner, Attorney


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 4, 2009 to March 17, 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to service-connected spondylosis, degenerative disc disease, and strain of the lumbar spine, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the VA RO.  


FINDING OF FACT

The evidence is at least in relative equipoise as to whether spondylosis, degenerative disc disease, and strain of the lumbar spine are etiologically related to active duty.


CONCLUSION OF LAW

The criteria for service connection for spondylosis, degenerative disc disease, and strain of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).
	


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for spondylosis, degenerative disc disease, and strain of the lower spine, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  The term "noted" denotes only such conditions as are recorded in examination reports.  

The Veteran asserts that he current has a lumbar spine that had its onset during active duty.  He states that during his third week of training, he began to feel severe pain in his lower back and was given a shot to numb the pain.  He reports that he was forced to leave active duty as the result of his back injuries and that he has continued to experience the same symptoms since separation from active duty.

The Veteran's May 2007 entrance examination report shows the Veteran's spine and other musculoskeletal systems were normal.  Service treatment records show a diagnosis of spondylosis.  A magnetic resonance imaging scan revealed multilevel degenerative disc and joint disease, and X-ray examination showed mild, multilevel spondylosis.  It was recommended that the Veteran be separated from active duty for failure to meet medical procurement standards.

Private treatment records dated from March 2009 to May 2010 indicate the Veteran received treatment for low back pain.  

In September 2010, the Veteran underwent VA examination in connection with his claim.  The VA examiner diagnosed lower back strain and opined that the condition started intraservice.  However, the VA examiner also believed that the initial problem and the continued residuals of low back pain stemmed more from a lack of muscular conditioning or deconditioning in the lumbothoracic torso.  The VA examiner based the opinion on the Veteran's statements that he had to lose a large amount of weight prior to getting into the Army and that his injury started without a specific event.  

In support of his claim, the Veteran submitted several statements from friends, family, co-workers, and former supervisors attesting to his lack of back symptoms prior to active duty and his symptoms since separation from service.

In April 2012, the Veteran underwent additional VA examination.  The VA examiner diagnosed degenerative disc disease and opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner stated that the Veteran's low back strain may be a chronic condition for him today, with an onset during basic training and follow-up post-service.  However, the etiology of the issue was pre-existing and inclusive for morbid obesity of 379 pounds, deconditioning, and lack of skeletal muscular tone.  The Veteran's continued low back pain continued as the result of morbid obesity of 359 pounds, with a body mass index of 40++, sedentary lifestyle, and overall deconditioning.  In a June 2012 addendum opinion, the same VA examiner opined that the Veteran's spondylosis and degenerative disc/joint disease existed prior to service because degenerative disc changes did not occur in a 32-day period.  The VA examiner stated that there was no increase in impairment of this specific condition during active duty.  In addition, the VA examiner reported that the Veteran had a chronic back strain that had its onset during active duty but that the underlying etiology of the acute low back strain and current chronic low back strain originate from his pre-existing spine condition.

In July 2013, the Veteran's representative submitted a June 2013 independent medical review from Dr. D. Miller.  The record indicates Dr. Miller reviewed the Veteran's records, to include the lay statements.  Dr. Miller diagnosed herniated L4/L5 lumbar disc with right paracentral/foraminal preponderance; herniated L3/L4 lumbar disc; chronic mechanical low back syndrome; exogenous obesity; and right lower extremity L5 nerve root radiculopathy.  Dr. Miller opined that it was at least as likely as not that the service-connected spine injuries that occurred while the Veteran was participating in boot training were the direct cause of the Veteran's present spine symptoms and right lower extremity radiculopathy.  According to Dr. Miller, the Veteran's pre-existing vertebral bony spurs had no clinical significance and were not causally related to the service-connected herniated disc.  Dr. Miller based the opinion on his orthopaedic training, his experience in the field of Orthopaedic Surgery for 25 years, a thorough review of the available medical records, and a substantial review of the relevant orthopaedic literature.

Preliminarily, the Veteran's spine was normal on examination in May 2007.  In addition, the record does not include medical evidence dated prior to the Veteran's active duty service showing complaints of, treatment for, or a diagnosis of a low spine disability.  Therefore, the Board finds the record does not include clear and unmistakable evidence that the injury existed before acceptance and enrollment, and the Veteran is presumed sound upon entrance into active duty.

VA examination reports and private treatment records demonstrate multiple diagnoses of a low back disability, to include spondylosis, degenerative disc disease, and lower back strain.  Therefore, the evidence reflects a current disability for purposes of service connection.

In addition, service treatment records demonstrate a diagnosis of spondylosis, and it is clear the Veteran was discharged on the basis of his back condition.  As such, the Board finds the Veteran has established an in-service injury for the purpose of service connection.  

With evidence of a current disability and an in-service injury, the remaining element required to establish service connection is a nexus between the current disability and the in-service event.  In this case, the evidence includes conflicting medical opinions.  In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Upon review, the Board affords the opinions provided by the VA examiners in September 2010 and April 2012 less probative value than the June 2013 private opinion provided by Dr. Miller.  First, the two VA opinions find that a low back condition had its onset during active duty.  However, they then contradict these findings by asserting that the low back condition actually pre-existed active duty.  As stated above, the Veteran is presumed sound upon entrance into active duty as no condition was noted on the examination report, and the record does not include clear and unmistakable medical evidence showing the injury existed before acceptance and enrollment into active duty.  Because the opinions rendered appear to have been based on an inaccurate or incomplete factual predicate, the Board finds they carry less weight with respect to whether a low back disability was incurred during active duty.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

Here, the Board finds the June 2013 private opinion deserves significant probative value.  First, it was based on a complete review of the Veteran's relevant medical history, to include his documented in-service injury, VA examination reports, private treatment records, and lay testimony regarding his symptoms during and since separation from service.  In addition, Dr. Miller provided opinions as to the clinical findings, citing to specific records and supporting the opinions with outside medical literature.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether a low back disability was incurred during active duty.  As such, service connection for spondylosis, degenerative disc disease, and strain of the lumbar spine is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for spondylosis, degenerative disc disease, and strain of the lumbar spine is granted.


REMAND

The Veteran has not undergone a VA examination in connection with his claim of entitlement to a TDIU, and the record does not include a competent, medical opinion as to whether his now service-connected spondylosis, degenerative disc disease, and strain of the lower spine preclude him from securing and following a substantially gainful employment consistent with his education and occupational experience.  As a result, the Board finds that a remand for a VA examination is warranted.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an evaluation by a VA vocational rehabilitation specialist to determine the effect of his service-connected disability on his ability to secure or follow a substantially gainful occupation.  The claims file should be made available for review.  The vocational rehabilitation specialist must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the evidence, the evaluation of the Veteran, and with consideration of the lay statements of record, the specialist should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disability precludes him from securing and following a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of either the Veteran's nonservice-connected disabilities or age. 

A complete rationale for any opinion advanced must be provided.

2. Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

3. When the development requested has been completed, re-adjudicate the claim of entitlement to a TDIU.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


